Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2019

                                    No. 04-18-00414-CR

                                    John Bryan FINCH,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-07-0222-CRA
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
      Appellant’s reply brief was due November 14, 2019. On that day, appellant filed a
motion requesting a seven day extension of time. After consideration, we GRANT the motion
and ORDER appellant to file his reply brief by November 21, 2019.

      It is so ORDERED on November 22, 2019.


                                                        PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court